Mb. Pbesiding Justice Shepabd, dissenting. For the purposes of this opinion I assume that if the plaintiff, here id below, is entitled to recover, the defendant is responsible. He was the principal owner in Green’s Dredging Company, which, being unincorporated, was a partnership— Loverin v. McLaughlin, 161 Ill. 417—and each partner liable for all torts committed in the course of the partnership business—Wis. Cent. R. R. v. Ross, 142 Ill. 9—and George J. Dorr was also a partner and superintendent of the business of the company. The plaintiff drove a team for Michael McGowan, with whom Dorr contracted to haul a pile-driver from one part of the city to another. The foundation of the pile-driver, with an engine house attached, was loaded, under Dorr’s direction, upon a wagon drawn by four horses. The engine house was at the front, and the plaintiff stood inside it to drive. On the road the house shook so much as to alarm the plaintiff, and he got out and asked Dorr if he had a man that could drive the leader team, and he, plaintiff, would drive the wheel team; that he was afraid of the building; to which Dorr replied that the building was perfectly safe and could not fall, and told the plaintiff to go in again. He went in, and further on the house came to pieces and the plaintiff was seriously and permanently injured. This suit is for negligence, on the theory that the plaintiff had no skill to enable him to determine whether the building was safe, and that Dorr had, or ought to have had such skill, did know, or ought to have known, that the plaintiff, was in danger by being in the building while it was being hauled. The plaintiff was not in the service of the defendant, was not bound to obey orders of Dorr. Ho relations between these parties imposed any duty upon the defendant toward the plaintiff. Had Dorr, knowing the danger, induced the plaintiff ignorantly to expose himself to it, a question might arise in a controversy between them which is not before us. The judgment should be affirmed.